Catón, C. J. The only question in this case, is, whether there was a variance between the judgment declared on, and the one offered in evidence. The declaration is on a judgment for $1,667.86. The record offered in evidence recites the verdict and judgment as follows: “We, the jury, find the issue joined for the plaintiffs, and assess their damages at ($1,654.33) sixteen hundred and fifty-four dollars and thirty-three cents; and the court assess the jury fee at six dollars. Therefore, it is considered that the plaintiffs recover of the defendants their said damages and their costs, herein expended, taxed at thirteen dollars and fifty-three cents. Defendants’ costs, four dollars and three cents.” The damages assessed by the jury, $1,654.33, and the plaintiffs’ costs, $13.53, together amount to the sum of $1,667.86, which corresponds, precisely, with the sum averred in the deciar-. ation to be the amount of the judgment declared on. The defendants’ costs mentioned at the foot of the judgment, did not go to the plaintiff, and are no part of the judgment, either in the terms of the judgment, or in legal effect. After the entry of the judgment above recited, the record proceeds as follows: “And afterwards, to wit, on the thirty-first day of December, in the year last aforesaid, during the term last aforesaid of said court, on motion of defendants, leave is given to enter a motion to set aside said judgment, and for a new trial, which motion is entered, and is ordered by the court to stand continued. And afterwards, to wit, on the twenty-ninth day of March, in the year of our Lord eighteen hundred and fifty, during the January term, in the same year, of the said court, held before the Honorable Thomas M. Key, judge thereof, this cause came on to be heard on defendants’ motion, continued from the last term, to set aside said judgment rendered at the last term of this court; and the court overrule said motion. Damages, - $1,654.38 Costs, -.....17.56 Interest from 1st October, 1849, Costs on execution, - 2.50 ” This subsequent entry does not, in the least, disturb the judgment previously entered. After the motion for a new trial was overruled, that remained the same as it was originally entered ; and the figures at the bottom of the entry of the order overruling the motion, do not purport to be any part of the judgment, or even of the record itself, for they do not appear to have been there placed by the order of the court. They rather seem to be a memorandum, made by the clerk, probably, for his own convenience. We think the judgment was right and should be affirmed. Judgment affirmed.